 

—

oO S&S NH HD DH FP WY NY

mo NY NO PW NH HP WH HN PO Re ey Re ee ee ee ee
Co DTD A A KR DO NY S& - Go we WA nH BR WHY CO

 

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF BA FORKIA

BY.
DEPUTY CLEAK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA |

HWA SUNG SIM, ) Case No.: 1:16-cv-01051-SAB (PC)
) .
Plaintiff, . ) ,
) ORDER DISCHARGING WRIT OF HABEAS
Vv. ) CORPUS AD TESTIFICANDUM AS TO HWA
MONICA DURAN, SUNG SIM, CDCR #AK-4040
Defendant.
)
)
_)

 

 

 

A settlement conference in this matter commenced on September 12, 2019. Inmate Hwa Sung
Sim, CDCR #AK-4040 is no longer needed by the Court as a participant in these proceedings, and the
writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

ITIS sO ORDERED.

Dated: 2;

  

UNITED STATES MAGISTRATE JUDGE

 
